United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charlottesville, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0024
Issued: February 25, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 7, 2015 appellant filed a timely appeal from a July 30, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a recurrence of
disability on May 29, 2015, caused by a January 23, 2015 employment injury.
FACTUAL HISTORY
On January 24, 2015 appellant, then a 40-year-old letter carrier, filed a traumatic injury
claim (Form CA-1), alleging that on January 23, 2015 she slipped on steps and fell while

1

5 U.S.C. § 8101 et seq.

delivering mail, injuring her back and shoulders. She did not stop work and began modified
duty.
In reports dated January 24, 2015, Dr. Shelly Dawson, a family physician, noted
appellant’s complaint that she injured her back and shoulder when she fell down steps. She
indicated that x-rays of the left scapula and thoracic spine demonstrated no acute pathology and
described physical examination findings. Dr. Dawson diagnosed sprain/strain of the thoracic and
lumbar spine, and contusions of the back and shoulder. She advised that appellant could resume
modified duty, but could not carry a mailbag and had physical restrictions of no heavy lifting,
pushing, or pulling; no reaching overhead or rotating left shoulder; and that bending and
stooping were limited. On January 30, 2015 Dr. Dawson noted that appellant had continued
spasms and tenderness of the left shoulder and advised that she could perform sedentary work
only. On February 6, 2015 she reported that appellant’s physical examination was normal and
that she was released to full duty with no restrictions.
On June 3, 2015 appellant filed a recurrence of disability claim (Form CA-2a) beginning
on May 29, 2015. She claimed that following the January 23, 2015 injury, she continued to have
occasional flare-ups with a stiff neck and pain in her shoulder and arm, and that on May 26, 2015
the pain worsened. The employing establishment reported that, since the January 23, 2015
incident, appellant had performed only office duties.
In reports dated May 29, 2015, Candyce Dunn, a nurse practitioner, noted that appellant’s
left upper back, neck, and shoulder pain had increased over the past three days. Physical
examination demonstrated upper back muscle spasms and full but painful range of motion of the
left neck and left shoulder. Ms. Dunn diagnosed thoracic back strain. On a form report she
indicated that appellant had no restrictions and also advised that appellant was unable to work
with an anticipated return to duty on June 4, 2015.
On June 3, 2015 Dr. Dawson noted appellant’s complaint of pain and sensitivity in the
left shoulder area. She described tenderness to palpation in the left scapula. Dr. Dawson
diagnosed shoulder sprain/strain, provided a restriction on no heavy lifting, and recommended
evaluation by a specialist.
In a June 23, 2015 decision, OWCP notified appellant that her claim had initially been
administratively handled to allow payment of limited medical expenses and was not formally
adjudicated but that, since she had filed a recurrence claim, it was reopened for formal
adjudication. It accepted bilateral contusion of back, bilateral contusion of shoulder, and
bilateral sprain of back.
In a letter also dated June 23, 2015, OWCP informed appellant of the evidence needed to
adjudicate the recurrence claim.
In a July 18, 2015 statement, appellant noted that on May 26, 2015, during the workday,
she had a burning and tingling sensation in her left shoulder and arm, and as the week
progressed, pain and sensitivity increased. She maintained that she believed the new pain and
sensitivity were due to the original injury because it was in the same area. Appellant related that,
following the claimed May 29, 2015 recurrence, she had returned to modified duty on June 16,

2

2015 and that on July 17, 2015, while casing mail, turned her neck and it immediately became
painful and stiff.
Appellant submitted additional medical evidence, including a June 2, 2015 report, from
Kristine G. Shannon, a nurse practitioner. Ms. Shannon noted the history of injury with
intermittent flare-ups and appellant’s current complaint of left arm pain that had begun a week
earlier, with left arm numbness and weakness in the left hand. Neck range of motion was normal
with muscular tenderness. Tenderness was present in the left rhomboid region and left upper
arm. Ms. Shannon diagnosed neck pain.
On June 12, 2015 Dr. Adam L. Shimer, a Board-certified orthopedic surgeon, noted a
history that appellant had fallen down stairs, and initially her posterior neck, scapula, and left
shoulder were painful. He described her complaint of neck pain that radiated into the elbow and
left scapula. Dr. Shimer advised that cervical spine x-ray showed mild-to-moderate spondylosis
at multiple levels, and that physical examination was positive for triceps weakness on the left.2
Differential diagnosis was C7 radiculopathy, scapular dyskinesia, and muscle strain. He
recommended a magnetic resonance imaging (MRI) scan of the cervical spine. On June 12,
2015 Dr. Abdurrahman Kandil, a resident physician in orthopedics, advised that appellant could
return to work with a lifting restriction of 15 pounds.
On June 13, 2015 Dr. Dawson reported that appellant’s left shoulder pain was improving.
Tenderness was noted on palpation of the scapula, posterior shoulder, and upper back with upper
back spasms. Dr. Dawson diagnosed cervical radiculopathy and shoulder pain and advised that
appellant could return to modified duty that day with a lifting restriction of 15 pounds and a
pushing/pulling restriction of 30 pounds. She was not to carry a mailbag. Dr. Dawson advised
that appellant could return to full duty on July 13, 2015.
A June 29, 2015 cervical spine MRI scan demonstrated small posterior disc osteophyte
complexes at C5-6 and C6-7 and a left paracentral/foraminal protrusion at C5-6 causing
moderate left neural foraminal stenosis that likely contacted the exiting left C6 nerve root.
On June 30, 2015 Dr. Shimer advised that appellant’s neck pain had improved with
continued left arm subjective weakness and pain. He noted his review of the cervical MRI scan
and found strength differences barely perceptible in comparing the upper extremities.
Dr. Shimer opined that he believed appellant’s symptoms were related to a left-sided C5-6 disc
protrusion which was, more likely than not, a result of her work-related fall. He noted, “I base
that opinion on the fact that she has been seen for these symptoms since that time and those
symptoms correspond to the disc herniation seen on MRI [scan],” noting current symptoms of
radicular arm pain and mild weakness. Dr. Shimer reported slight weakness of elbow flexion
and wrist extension, and parasthesias in the C6 dermatome. He concluded that appellant was
able to perform all work duties.
By decision dated July 30, 2015, OWCP denied appellant’s recurrence claim, finding that
the medical evidence was insufficient to establish that her current condition and disability was
caused by the January 23, 2015 accepted employment injury.
2

The x-ray report is found in the record.

3

LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.3 This term also means an inability to work when a light-duty assignment
made specifically to accommodate an employee’s physical limitations due to his or her workrelated injury or illness is withdrawn (except when such withdrawal occurs for reasons of
misconduct, nonperformance of job duties or a reduction-in-force), or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical
limitations.4
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that light duty can be performed, the employee has the burden to establish by the
weight of reliable, probative, and substantial evidence a recurrence of total disability. As part of
this burden of proof, the employee must show either a change in the nature and extent of the
injury-related condition, or a change in the nature and extent of the light-duty requirements.5
An individual who claims a recurrence of disability resulting from an accepted
employment injury has the burden to establish that the disability is related to the accepted injury.
This burden requires furnishing medical evidence from a physician who, on the basis of a
complete and accurate factual and medical history, concludes that the disabling condition is
causally related to the employment injury and who supports that conclusion with sound medical
reasoning.6
ANALYSIS
The Board finds that appellant has not established a recurrence of disability on May 29,
2015 causally related to the accepted bilateral contusion of back, bilateral contusion of shoulder,
and bilateral sprain of back.
Following the January 23, 2015 employment injury, appellant did not stop work and
began modified duty. In medical reports dated January 24 and 30, 2015, Dr. Dawson noted
appellant’s complaint of back and left shoulder tenderness and pain. She mentioned no neck
pathology. On February 6, 2015 Dr. Dawson advised that appellant’s physical examination was
normal and she could return to full duty without restriction. The employing establishment,
however, indicated that appellant only performed office duties following the employment injury.

3

20 C.F.R. § 10.5(x); see Theresa L. Andrews, 55 ECAB 719 (2004).

4

Id.

5

Shelly A. Paolinetti, 52 ECAB 391 (2001); Robert Kirby, 51 ECAB 474 (2000); Terry R. Hedman, 38 ECAB
222 (1986).
6

S.S., 59 ECAB 315 (2008).

4

Appellant did not seek medical care between February 6 and May 29, 2015 when she was
seen by Ms. Dunn, a nurse practitioner. The report of Ms. Dunn on May 29, 2015 and the
June 2, 2015 report of Ms. Shannon, also a nurse practitioner, do not constitute medical evidence
under FECA as a nurse practitioner is not considered a physician as defined in section 8102(2) of
FECA.7 Section 8101(2) provides that “physician” includes surgeons, podiatrists, dentists,
clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope
of their practice as defined by State law.8
As noted above, appellant’s burden requires that she furnish medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes
that the disabling condition is causally related to the employment injury and who supports that
conclusion with sound medical reasoning.9 Where no such rationale is present, the medical
evidence is of diminished probative value.10
After the claimed May 29, 2015 recurrence, on June 3, 2015 Dr. Dawson merely
restricted appellant to no heavy lifting. On June 13, 2015 she advised that appellant could return
to modified duty that day with a lifting restriction of 15 pounds and a pushing/pulling restriction
of 30 pounds. Appellant was not to carry a mailbag. Dr. Dawson advised that appellant could
return to full duty on July 13, 2015. She did not reflect familiarity with appellant’s job duties
and did not relate the recommended restrictions to the January 23, 2015 employment injury.
Similarly, on June 12, 2015 Dr. Kandil merely advised that appellant could return to work with a
lifting restriction of 15 pounds. He provided no further explanation. These reports are,
therefore, insufficient to establish that appellant sustained a recurrence of disability on
May 29, 2015.
Likewise, Dr. Shimer’s reports are insufficient to establish a recurrence of disability on
May 29, 2015. In reports dated June 12 and 30, 2015, he discussed appellant’s cervical condition
including MRI scan findings. While Dr. Shimer advised that he believed appellant’s symptoms
were related to a left-sided C5-6 disc protrusion which was, more likely than not, a result of her
work-related fall, a disc protrusion has not been accepted as caused by the January 23, 2015
employment injury.11 Dr. Shimer exhibited no knowledge of appellant’s modified duties.
Moreover, he advised on June 30, 2015 that she could perform all job duties.

7

Paul Foster, 56 ECAB 208 (2004).

8

5 U.S.C. § 8102(2); see R.M., 59 ECAB 690 (2008).

9

Supra note 6.

10

Mary A. Ceglia, 55 ECAB 626 (2004).

11

As noted, in her reports dated January 24 to February 6, 2015, Dr. Dawson mentioned no neck pathology.
Appellant did not mention neck problems until she filed the recurrence claim on June 3, 2015 when she first stated
that, following the January 23, 2015 employment injury, she occasionally had flare-ups with a stiff neck and
shoulder and arm pain.

5

Appellant failed to submit sufficient medical evidence to establish a recurrence of
disability on May 29, 2015 causally related to the January 23, 2015 employment injury.12
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish a recurrence
of disability on May 29, 2015, caused by a January 23, 2015 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the July 30, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 25, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

12

Supra note 10.

6

